Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of June 19, 2013, among POWERSECURE INTERNATIONAL, INC., a
Delaware corporation (the “Borrower”), the lenders as identified as Lenders on
the signature pages hereof (collectively, the “Lenders”) and CITIBANK, N.A., in
its capacity as Administrative Agent (the “Administrative Agent”).

BACKGROUND

A. The Borrower, the Lenders, and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement, dated as of December 21, 2011
(said Credit Agreement, as amended, modified, supplemented and restated and in
effect from time to time, the “Credit Agreement”; the terms defined in the
Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement).

B. The Borrower, the Lenders and the Administrative Agent desire to amend
certain terms and conditions of the Credit Agreement as specifically set forth
in this Second Amendment.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:

1. AMENDMENT TO CREDIT AGREEMENT. The Credit Agreement is hereby amended in its
entirety and replaced with the document attached hereto as Annex I.

2. AMENDMENT TO EXHIBITS TO CREDIT AGREEMENT. Exhibits G and I to the Credit
Agreement are hereby amended in their entirety and replaced with the documents
attached hereto as Exhibits G and I to Annex II and Exhibit E-3 in the form
attached to Annex II is hereby added to the Exhibits for the Credit Agreement.

3. AMENDMENT TO RESTATE SCHEDULES 2.02 AND 5.13 TO CREDIT AGREEMENT.
Schedules 2.02 and 5.13 to the Credit Agreement are hereby revised in their
entirety to be in the form attached hereto as Schedules 2.02 and 5.13 to
Annex II.

4. CONDITIONS TO EFFECTIVENESS. This Second Amendment shall become effective as
of the date set forth above upon the satisfaction of the following conditions:

(a) there shall exist no Default immediately after giving effect to this Second
Amendment;

(b) the Administrative Agent shall have received a counterpart signature page to
this Second Amendment, duly executed and delivered by the Borrower, each
Guarantor, and the Lenders;



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received a certified resolution of the
Borrower authorizing the execution, delivery and performance of this Second
Amendment and the Term C Loan Notes;

(d) the Administrative Agent shall have received a favorable opinion of counsel
to the Borrower covering the matters set forth in Sections 5(c), (d) and
(e) hereof;

(e) the Administrative Agent shall have received fully-executed Term C Loan
Notes payable to the order of Citibank, N.A. and Branch Banking and Trust
Company;

(f) the Administrative Agent shall have received for the benefit of each Lender
in immediately available funds an amount equal to the product of (i) 0.25% and
(ii) each Lender’s Term C Commitment;

(g) the Administrative Agent shall have received for its benefit in immediately
available funds the fee as agreed upon by the Administrative Agent and the
Borrower;

(h) the representations and warranties set forth in the immediately following
Section of this Second Amendment entitled “Representations and Warranties” shall
be true and correct as of the date of this Second Amendment;

(i) the Administrative Agent shall have received all invoiced out of pocket fees
and expenses due and owing in connection with this Second Amendment;

(j) the Borrower shall have paid all reasonable invoiced fees and expenses of
the Administrative Agent’s counsel, Winstead PC; and

(k) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.

5. REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Administrative Agent and the Lenders as follows:

(a) the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct on the of this
Second Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that the representations contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Credit Agreement;

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c) (i) the Borrower has full power and authority to execute and deliver this
Second Amendment and the Term C Loan Notes, (ii) this Second Amendment and the
Term C Loan Notes have been duly executed and delivered by the Borrower and
(iii) this Second Amendment, the Term C Loan Notes and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state securities laws;

 

2



--------------------------------------------------------------------------------

(d) neither the execution, delivery and performance of this Second Amendment,
the Term C Loan Notes or the Credit Agreement, as amended hereby, nor the
consummation of any transactions contemplated herein or therein, will violate
any Law or conflict with any Organization Documents of the Borrower, or any
indenture, agreement or other instrument to which the Borrower or any of its
property is subject; and

(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by the Borrower, of
this Second Amendment or the Term C Loan Notes or (ii) the acknowledgement by
each Guarantor of this Second Amendment.

6. NO OTHER AMENDMENTS, ETC. Except as expressly provided in this Second
Amendment, (a) all of the terms and conditions of the Credit Agreement and the
other Loan Documents (as amended and restated in connection herewith, if
applicable) remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement, as amended hereby, and of the other Loan Documents (as amended
and restated in connection herewith, if applicable) are hereby ratified and
confirmed and remain in full force and effect. Nothing herein shall be construed
to be an amendment, consent or a waiver of any requirements of the Borrower, or
of any other Person under the Credit Agreement or any of the other Loan
Documents except as expressly set forth herein or pursuant to a written
agreement executed in connection herewith. Nothing in this Second Amendment
shall be construed to imply any willingness on the part of the Administrative
Agent or any Lender to grant any similar or future amendment, consent or waiver
of any of the terms and conditions of the Credit Agreement or the other Loan
Documents.

7. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Second Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).

8. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Second Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Second Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under its Guaranty and consents to the modification thereof as set forth in
Exhibit I to Annex II, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty.

 

3



--------------------------------------------------------------------------------

9. EXECUTION IN COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Second Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

10. GOVERNING LAW; BINDING EFFECT. This Second Amendment shall be governed by
and construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns;
provided, however, that the Borrower may not assign any of its rights arising
from this Second Amendment or any other Loan Document, and any prohibited
assignment shall be null and void.

11. HEADINGS. Section headings in this Second Amendment are included herein for
convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.

12. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

 

POWERSECURE INTERNATIONAL, INC. By:  

 /s/ Christopher T. Hutter

  Christopher T. Hutter   Executive Vice President, Chief Financial Officer

 

Signature Page – Second Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and Lender By:  

 /s/ Gary D. Pitcock

  Gary D. Pitcock   Vice President

 

Signature Page – Second Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as Lender

By:  

 /s/ Steven G. Bullard

  Name:   Steven G. Bullard   Title:   SVP

 

Signature Page – Second Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

POWERSECURE, INC.

POWERSERVICES, INC.

ENERGYLITE, INC.

UTILITYENGINEERING, INC.

UTILITYDESIGN, INC.

WATERSECURE HOLDINGS, INC. (f/k/a Marcum Gas Transmission, Inc.)

REID’S TRAILER, INC.

EFFICIENTLIGHTS, LLC

POWERPACKAGES, LLC

MARCUM GAS METERING, INC. (f/k/a Metretek, Incorporated)

INNOVATIVE ELECTRONIC SOLUTIONS LIGHTING, LLC

POWERSECURE HAITI USA, INC.

INNOVATION ENERGIES, LLC

SOUTHERN ENERGY MANAGEMENT POWERSECURE, LLC

SOLAIS LIGHTING, INC.

 

By:  

 /s/ Christopher T. Hutter

  Christopher T. Hutter   Chief Financial Officer for all

 

Signature Page – Second Amendment